 Case 1:18-cv-01810-RGA Document 10 Filed 01/28/19 Page 1 of 1 PageID #: 117



                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

XMTT, INC.,

                     Plaintiff,

              V.                                    Civil Action No. 18-1810-RGA

INTEL CORPORATION,

                     Defendant.


                     ORDER SETTING RULE 16(b) CONFERENCE

      1.      A scheduling conference pursuant to Fed. R. Civ. P. 16(b) will be held on
              Thursday, March 14, 2019, at 2:00 p.m. , in the Chambers of the Honorable
              Richard G. Andrews, Room 6325 of the Boggs Federal Building, 844 King Street,
              Wilmington, Delaware. Plaintiffs counsel shall coordinate a dial in number for
              all parties wishing to participate but not physically being able to do so.

      2.      Parties shall confer about scheduling and discovery limitations, and attempt to
              reach agreement. The parties shall use as a basis for discussion the Court' s "Rule
              16 Scheduling Order - patent," available on the Court's website. No later than 48
              hours before the scheduling conference, the parties shall file a proposed
              scheduling order using the "Rule 16 Scheduling Order - patent. "

      3.      The parties shall direct any requests or questions regarding the scheduling or
              management of this case to the Court' s Case Manager at (302) 573-6137.




lf''U--(4-/
~
